DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 contains a grammatical error in reciting “wherein the second strap having eleven eyelet rows.”  This should be amended so as to present a grammatically correct, complete sentence, for example “wherein the second strap has eleven eyelet rows”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neerup (US 2,700,977).
	Neerup discloses a head covering comprising a cap member (6) configured to cover hair of a wearer (see Fig. 1; col. 1, lines 56-60; the body 6 forms a “cap member” when the fasteners are connected together and the body is configured into the head-encircling shape as shown in Fig. 1), the cap member having a proximal end (the end to the right in Fig. 2) and a distal end (the end to the left in Fig. 2);
a first strap (12) coupled to the proximal end of the cap member (Figs. 2 and 4; col. 2, lines 11-13);
an elongated second strap (7) coupled to the distal end of the cap member (Figs. 2 and 3; col. 2, lines 5-8);
	a hook row (see two hooks 13 formed in a vertical row as shown in Figs. 2 and 4) coupled on an inner side of the first strap (12), the hook row has two spaced hooks (13);
a series of spaced eyelet rows (rows of eyelets 9; Figs. 2 and 3) coupled on an outer side of the second strap (7), each eyelet row having two eyelets (9; Figs. 2 and 3), the series of eyelet rows are aligned lengthwise and parallel to each other (Figs. 2-3) and the position of two eyelets (9) in each eyelet row corresponds to position of two hooks (13) in the hook row (col. 2, lines 8-15), wherein the second strap (7) overlaps the first strap (12), the two hooks (13) in the hook row releasably clasp with the two eyelets (9) in an eyelet row of the series of spaced eyelet rows (Figs. 1 and 2-4; col. 2, lines 3-15);

With respect to the recitation of a “cap member”, it is noted that this term does not require any particular structure which distinguishes from the head covering of Neerup. The head covering of Neerup forms a “cap member” since it has a head covering structure which encircles the head and covers the crown of the head.
With respect to the recitation of the cap member as being “configured to cover a full head of hair of a wearer”, the head covering of Neerup is capable of functioning as claimed. It is noted that this is a functional recitation and the “head”, “hair”, and “full head of hair” do not form a part of the claimed invention. The cap member of Neerup is capable of covering a full head of hair of a wearer who has a small head, since the size of the head covering relative to the size of the wearer’s head would determine how much of the head is covered.  When the cap member of Neerup is placed on a very large head, more of the head would be exposed. When the cap member of Neerup is placed on a very small head, the whole head would be covered and none of the head would be exposed. For example, the head covering of Neerup could be placed on an infant or small child and used to cover the full head of hair. Also, the head covering of Neerup could be used on someone who has little or no hair on the top of their head, and in this case would cover the full head of hair of that wearer.  Thus, the cap member of Neerup is capable of functioning as claimed, since it could cover the full head of hair of a wearer depending upon the head size of the wearer and amount of hair that the wearer has.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Neerup (US 2,700,977) in view of Kaye et al (US 2004/0221434).
	Regarding independent claim 6, Neerup discloses a head covering comprising:
a cap member (6) configured to cover a full head of hair (see Fig. 1; col. 1, lines 56-60; the body 6 forms a “cap member” when the fasteners are connected together and the body is configured into the head-encircling shape as shown in Fig. 1), the cap member having a proximal end (the end to the right in Fig. 2) and a distal end (the end to the left in Fig. 2);
an elongated first strap (12) coupled to the proximal end of the cap member (Figs. 2 and 4; col. 2, lines 11-13);
an elongated second strap (7) coupled to the distal end of the cap member (Figs. 2 and 3; col. 2, lines 5-8);
	a hook row (see two hooks 13 formed in a vertical row as shown in Figs. 2 and 4) coupled on an inner side of the first strap (12), the hook row has two spaced hooks (13);
a series of spaced eyelet rows (rows of eyelets 9; Figs. 2 and 3) coupled on an outer side of the second strap (7), each eyelet row having two eyelets (9; Figs. 2 and 3), 
wherein the cap member is made of stretchable material (see col. 1, lines 61-62 and see col. 1, lines 65-66 disclosing that the material “possesses substantial elasticity”, thus being stretchable as claimed).
With respect to the recitation of a “cap member”, it is noted that this term does not require any particular structure which distinguishes from the head covering of Neerup. The head covering of Neerup forms a “cap member” since it has a head covering structure which encircles the head and covers the crown of the head.
With respect to the recitation of the cap member as being “configured to cover a full head of hair”, the head covering of Neerup is capable of functioning as claimed. It is noted that this is a functional recitation and the “head”, “hair”, and “full head of hair” do not form a part of the claimed invention. The cap member of Neerup is capable of covering a full head of hair of a wearer who has a small head, since the size of the head covering relative to the size of the wearer’s head would determine how much of the head is covered.  When the cap member of Neerup is placed on a very large head, more of the head would be exposed. When the cap member of Neerup is placed on a very small head, the whole head would be covered and none of the head would be exposed. For example, the head covering of Neerup could be placed on an infant or small child and used to cover the full head of hair. Also, the head covering of Neerup 
	Thus, Neerup discloses all of the structure of claim 6 except that only one row of hooks is shown, rather than “a series of spaced hook rows” as recited in claim 6.  Kaye et al disclose a fastener comprising hooks (225) and eyelets (255); see Figs. 3-4 and paragraph 0024. Kaye discloses that the fastener “can be used for any garment or article of apparel” [0023].  The fastener of Kaye comprises a series of spaced hook rows (see two rows having hooks 225; Fig. 3) as well as a series of spaced eyelet rows (see eyelets 255 in Fig. 4).  By providing a second row of hooks, the attachment is more secure and strong, as is well known in the art, since a greater number of hooks would provide greater strength and increased security of the fastening.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an additional row of hooks in the fastener of Neerup since this structure is conventional, as taught by Kaye, and is known to increase the securement and strength of the fastener.
	Regarding claim 7, Neerup does not disclose of what material the hooks (13) are made. Thus, it is not disclosed that the hooks comprise metal wire as in claim 7. Kaye et al disclose a fastener comprising a row of hooks (225) and rows of eyelets (255); see Figs. 3-4 and paragraph 0024. Kaye discloses that the fastener “can be used for any garment or article of apparel” [0023].  Kaye discloses that the hooks 225 are made of wound wire [0025].  Wire is by definition metal, and therefore the hooks of Kaye are In re Leshin, 125 USPQ 416.
	Regarding claim 8, Neerup does not disclose that the eyelets are made of metal wire.  This type of eyelet is well known in the art, however, and is shown by Kaye. As noted above, Kaye discloses a fastener comprising a row of hooks (225) and rows of eyelets (255); see Figs. 3-4 and paragraph 0024.  Kaye discloses that the fastener “can be used for any garment or article of apparel” [0023].  Kaye discloses that the eyelets 255 are formed out of wound wire [0025]. Wire is by definition metal, and therefore the eyelets of Kaye are made of metal wire as in claim 8. This structure is well known for eyelets and wire is a conventional material out of which to make garment eyelets. It would have been obvious to use wire eyelets rather than the holes and grommets shown by Neerup since these types of eyelets are regarded as equivalent in the art.  Neerup specifically teaches that “the type of fastener may be changed without departing from the essence of my invention” (col. 2, lines 44-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the eyelets of Neerup out of metal wire, since metal wire is conventional for garment eyelets as taught by Kaye and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the In re Leshin, 125 USPQ 416. Further, it would have been obvious to substitute the eyelets of Kaye for those of Neerup since these are regarded as equivalent fasteners in the art.
Regarding claim 10, Neerup depicts four rows of eyelets (see Figs. 2-3) and does not disclose eleven eyelet rows.  It would be within the routine skill in the art, however, to provide a greater number of eyelet rows in order to increase the range of adjustability of the fastener, as is known in the art. This amounts to a mere duplication of parts, and is within the routine skill in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide eleven eyelet rows on the strap of Neerup in order to increase the range of adjustability of the fastener, as is well known in the art. 

Response to Arguments
Applicant's arguments filed 04/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that claim 1 distinguishes from Neerup because Neerup fails to disclose the limitation of "cap member configured to cover a full head of hair of a wearer". Similarly, applicant argues that claim 6 distinguishes from the combination of Neerup and Kaye because Neerup does not disclose a cap member configured to cover the full head of hair. Applicant notes that Neerup “discloses a strap that surrounds the head but does not cover the full head of hairs”.   These arguments are not persuasive because the examiner maintains that Neerup meets the claim limitations, as detailed below.

With respect to the recitation of the cap member as being “configured to cover a full head of hair of a wearer”, the head covering of Neerup is capable of functioning as claimed. It is noted that this is a functional recitation and the “head”, “hair”, and “full head of hair” do not form a part of the claimed invention. The cap member of Neerup is capable of covering a full head of hair of a wearer who has a small head, since the size of the head covering relative to the size of the wearer’s head would determine how much of the head is covered.  When the cap member of Neerup is placed on a very large head, more of the head would be exposed. When the cap member of Neerup is placed on a very small head, the whole head would be covered and none of the head would be exposed. For example, the head covering of Neerup could be placed on an infant or small child and used to cover the full head of hair. Also, the head covering of Neerup could be used on someone who has little or no hair on the top of their head, and in this case would cover the full head of hair of that wearer.  Thus, the cap member of Neerup is capable of functioning as claimed, since it could cover the full head of hair of a wearer depending upon the head size of the wearer and amount of hair that the wearer has.
.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/AMY VANATTA/Primary Examiner, Art Unit 3732